Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 is cancelled.
ALLOWANCE
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “based on the user intent, execute an automated reasoning process, which compares information from the stored knowledge to the one or more semantic elements extracted from the scene and descriptive of the one or more visual features of the scene, to automatically determine a previously unknown relationship between at least two different ones of the one or more visual features of the scene” as set forth in claims 1, “execute an automated reasoning process, which compares information from the stored knowledge to the one or more semantic elements extracted from the scene and descriptive of the one or more visual features of the scene, to automatically determine a previously unknown relationship between at least two different ones of the one or more visual features of the scene; based on the user intent, augment the scene with a virtual element relating to the relationship between the at least two different ones of the one or more visual features,” as set forth in claim 11, and “constructing a query comprising the selected search terms and executing an automated reasoning process, which compares information from stored knowledge accessible to the computing system to the one or more visual features extracted from the scene, and to determine a previously unknown relationship between at least two different ones of the one or more visual features of the scene; and augmenting the scene with a virtual element relating to at least one of the relationship between the at least two different ones of the one or more visual features and the 
The closest prior art, Zises in view of Pederson, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neely et al. (US 7,796,155 B1) discloses a local display device augmenting system, which are configured to allow a user to interactively augment in real-time his/her local display of events with user-inputted doodles, user requested information and statistics, and user selected viewing angles. The system allows users to interactively share the locally augmented-reality display with users of other display centers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152